 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRAVADO INTERNATIONAL GROUP                        No. 2:19-cv-01274-KJM-CKD
      MERCHANDISING SERVICES, INC.,
12
                          Plaintiff,
13                                                       ORDER
              v.
14
      JOHN DOES 1-100, et al.,
15
                          Defendants.
16

17

18          Plaintiff’s Ex Parte Application for Temporary Restraining Order (TRO), Seizure Order,
19   and Order to Show Cause Why a Preliminary Injunction and Seizure Order should not Issue are
20   before the court. ECF No. 3. The court has issued a TRO restraining bootleggers from selling
21   merchandise bearing marks that infringe registered trademarks owned by the performing artist
22   Shawn Mendes, which marks Mendes has licensed exclusively to plaintiff; in issuing the TRO,
23   the court has GRANTED plaintiff’s request in part. See ECF No. 9. In so doing, the court finds
24   that plaintiff initially has raised serious questions going to the merits of its claims and a strong
25   likelihood of irreparable injury to plaintiff, such that the balance of hardships tips sharply in
26   plaintiff’s favor. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)
27   (articulating analysis for preliminary injunctions); Stuhlbarg Int’l. Sales Co. v. John D. Brush &
28
                                                         1
 1   Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (stating that the analysis for temporary restraining
 2   orders and preliminary injunctions is “substantially identical”).
 3          Plaintiff’s motion raises two substantive issues that merit brief discussion at this juncture,
 4   laying the foundation for more complete consideration at hearing on the requested preliminary
 5   injunction. The motion raises other issues as well but given the extremely short time between
 6   plaintiff’s filing of its application and the date by which it requested the TRO, 1 the court does not
 7   review those other issues here.
 8          First, as expressed during the telephonic status the court held with plaintiff’s counsel, the
 9   court has concerns based on plaintiff’s naming only Doe defendants, primarily because the
10   practice raises questions regarding whether the threshold requirement that a case and controversy
11   exist is met for the case to proceed. See Live Nation Merch., Inc. v. Does, 2015 WL 12672733, at
12   *1–2. The practice of identifying defendants as Does is generally disfavored in federal court. See
13   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980) (“As a general rule, the use of ‘John Doe’
14   to identify a defendant is not favored.” (citation omitted)). Here, where the Does are intended to
15   identify a broad group of those who are not licensed to make commercial use of Mendes’s marks,
16   with only a few actual past bootleggers identified by photographs alone, the concerns raised by
17   the naming of Doe defendants are heightened, in this court’s view. See Plant v. Doe, 19 F. Supp.
18   2d 1316, 1320 (S.D. Fla. 1998) (“The use of a fictitious name is not generally permitted as a tool
19   by which a private plaintiff may obtain a broad-based order preventing any and all members of
20   society from engaging in future behavior that might or might not later be found to have violated
21   the plaintiff’s rights.” (citations omitted)).
22           1
               In a situation like this one, where plaintiff’s client’s tour has been scheduled for some
23   time, it appears the more prudent practice would be to file a request for a temporary restraining
     order in the district hosting a later stop on the tour, as here, further in advance. Then, plaintiff
24   could serve the bootleggers/Doe defendants who appear at the first and second concert venues
     with notice of the temporary restraining order request. This might at least ameliorate some of this
25
     court’s and other district courts’ concerns regarding jurisdiction, notice and the practice of
26   naming Doe defendants. See Live Nation Merch., Inc. v. Does, No. CV 15-3762-GHK (EX),
     2015 WL 12672733, at *1–2 (C.D. Cal. May 21, 2015); Leidseplein Presse, B.V. v. Does, 2016
27   WL 337267 (W.D. Wash. 2016); Live Nation Merch., Inc. v. Does, No. 18CV2703-GPB(JLB),
     2018 WL 6326321, at *3–4 (S.D. Cal. Dec. 4, 2018).
28
                                                        2
 1          Nevertheless, given the transitory nature of the bootlegging here, which takes the form of
 2   sales in parking lots and on sidewalks near a concert venue, the court recognizes the difficulty of
 3   identifying the bootleggers by name before a concert commences. The court finds plaintiff has
 4   made a sufficiently diligent, albeit unsuccessful, effort to identify the bootleggers for the purposes
 5   of a temporary restraining order. See Decl. of Emily Holt, ECF No. 5, ¶¶ 10, 12. In contrast to
 6   the plaintiff in Plant v. Doe, plaintiff here at least “attempted to ascertain the identity of [the
 7   defendants]” and made a “preliminary factual investigation before bringing suit in this federal
 8   Court,” 19 F. Supp. 2d at 1320 (citations omitted). See Decl. of Emily Holt ¶¶ 10, 12; id., Ex. C
 9   (photographs of allegedly counterfeit merchandise purchased from Doe defendants); Ex. D
10   (photographs of alleged bootleggers selling merchandise).
11          Moreover, the court currently is persuaded by the Fifth Circuit’s reasoning in World
12   Wrestling Entm’t, Inc. v. Unidentified Parties, 770 F.3d 1143, 1145 (5th Cir. 2014). There, the
13   court held the fact plaintiff had named only Doe defendants did not preclude issuance of the
14   requested injunction, because plaintiff established it had an exclusive license to sell the
15   merchandise in question. Id. Therefore, “the person[s] against whom seizure would be ordered
16   are readily identifiable as any non-affiliated person purporting to sell [plaintiff’s] merchandise at
17   or near” plaintiff’s event. Id. Such is the case here, where plaintiff has shown, through the sworn
18   declaration of Emily Holt, that plaintiff has “obtained the exclusive right to distribute authorized
19   Tour Merchandise.” See Decl. of Emily Holt ¶ 2. Accordingly, the fact that defendants cannot
20   be named until they are identified and served does not prevent the court from granting the
21   requested temporary injunctive relief.
22          Second, plaintiff’s proposed order authorizes seizure of counterfeit merchandise by both
23   on duty law enforcement officers and “off duty officers . . . and any person acting under their
24   supervision.” Proposed Order, ECF No. 3-1, at 4. The power to issue injunctions and seizure
25   orders to enforce federal trademark law derives from 15 U.S.C. § 1116, which provides in
26   pertinent part that service and enforcement of a seizure order “shall be made by a Federal law
27   enforcement officer (such as a United States marshal or an officer or agent of the United States
28   Customs Service, Secret Service, Federal Bureau of Investigation, or Post Office) or may be made
                                                          3
 1   by a State or local law enforcement officer.” 15 U.S.C. § 1116(d)(9). In World Wrestling Entm’t,
 2   Inc. v. Does, No. 15-CV-01263-VC, 2015 WL 9690312 (N.D. Cal. Mar. 24, 2015), a fellow
 3   district judge reasoned that this statutory provision should be read narrowly, and not to include
 4   anyone other than on duty law enforcement officials. Id. at *1–2; see also World Wrestling
 5   Entm’t, Inc. v. Unidentified Parties, 770 F.3d at 1145. The judge rejected the same language
 6   proposed here, reasoning that, “if a person is not acting in his capacity as an actual police officer,
 7   it seems unlikely he could be deemed a ‘local law enforcement officer’ within the meaning
 8   of section 1116(d)(9).” World Wrestling Entm’t, 2015 WL 9690312, at *2. The court is
 9   persuaded by this reasoning, after considering the other district court decision pointed to by
10   plaintiff’s counsel. See Order, Bravado Int’l Grp. Merch. Servs., Inc. v. Does, No. 16-cv-00524-
11   JSW (N.D. Cal. Feb. 3, 2016) (accepting plaintiff’s argument after supplemental briefing, without
12   engaging in statutory analysis). This court thus has adopted the same modified language
13   incorporated into the injunction issued by the judge in the Northern District World Wrestling
14   Entm’t case. 2015 WL 9690312, at *2 (“Any on-duty federal, state or local law enforcement
15   officer is hereby authorized to seize and maintain in their custody and control any and all
16   Enjoined Goods and counterfeit marks. . . .”).
17          Plaintiff shall be prepared to address in more depth the above issues, as well as all other
18   issues raised by the request for a preliminary injunction at the hearing set for July 25, 2019.
19                  IT IS SO ORDERED.
20   DATED: July 12, 2019.
21

22                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                        4
